      Case: 4:20-cv-00193-NBB-JMV Doc #: 25 Filed: 04/21/21 1 of 8 PageID #: 85




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                GREENVILLE DIVISION

THADDEUS L. JARVIS                                                                             PLAINTIFF

v.                                                                            No. 4:20CV193-NBB-JMV

COMMISSIONER PELICIA HALL, ET AL.                                                          DEFENDANTS


                                     MEMORANDUM OPINION

        This matter comes before the court on the pro se prisoner complaint of Thaddeus L. Jarvis,

who challenges the conditions of his confinement under 42 U.S.C. § 1983. For the purposes of the

Prison Litigation Reform Act, the court notes that the plaintiff was incarcerated when he filed this suit.

The plaintiff has brought the instant case under 42 U.S.C. § 1983, which provides a federal cause of

action against “[e]very person” who under color of state authority causes the “deprivation of any

rights, privileges, or immunities secured by the Constitution and laws.” 42 U.S.C. § 1983. The

plaintiff alleges that the defendants: (1) failed to protect him; (2) placed him in unconstitutionally

harsh general conditions of confinement; (3) denied him medical treatment; (4) used excessive force

against him; and (5) lost his personal property.

        For the reasons set forth below, the plaintiff’s claims for (1) failure to protect, (3) denial of

medical treatment, and (5) loss of property will be dismissed with prejudice for failure to state a claim

upon which relief could be granted. His claims for (2) general conditions of confinement, and (4)

excessive force will, however, proceed.

                                           Factual Allegations

        On January 2, 2020, in Unit 29 at the Mississippi State Penitentiary in Parchman, Mississippi,

two rival gangs entered into a war (or “bang”), leading to the deaths of inmates. Prison staff were

aware of the potential for violence, but did not prevent it from happening. The plaintiff alleges that
      Case: 4:20-cv-00193-NBB-JMV Doc #: 25 Filed: 04/21/21 2 of 8 PageID #: 86




these actions put his life in danger, and the defendants failed to protect him. After the violence from

the “bang” abated, the plaintiff and others were transported to Unit 32 of the Mississippi State

Penitentiary, where they suffered unconstitutionally harsh general conditions of confinement – denial

of food, water, clothing, personal hygiene items, bedding, sheets, and jackets from January 2, 2020,

through January 9, 2020. Unit 32 had previously been closed down due to its age and the inability of

prison officials to maintain constitutional living conditions there. During that week, the inmates were

locked down 24 hours per day in cold January conditions, with no mats, no bedding, no jackets, no

showers, and no personal hygiene items. In addition, that week’s meals did not provide 2,900 calories

per day, the target daily calorie consumption Mississippi Department of Corrections officials agreed

upon. Further, the toilets did not flush properly during this time. On January 9, 2020, the plaintiff and

others were temporarily moved to the Tallahatchie County Correctional Facility in Tutwiler,

Mississippi.

        On January 5, 2020, Mississippi State Troopers and the Mississippi State Penitentiary

Emergency Response Team entered Unit 32 and used excessive force against Mr. Jarvis, injuring his

back. Mr. Jarvis was restrained at the time, with his hands bound behind him. His injuries included

scrapes on his back and side and a chipped canine tooth.

        When he requested medical treatment for these injuries, prison staff told him that the injuries

were not life-threatening, and prison staff denied him medical treatment for four days. He was finally

treated on January 9, 2020.

        Finally, Mr. Jarvis alleges that prison staff took his personal property without due process of

law. The Unit 29 inmates’ property was confiscated once they were moved to Unit 32, but the

property was never transferred to him once he reached TCCF.



                                                      -2-
      Case: 4:20-cv-00193-NBB-JMV Doc #: 25 Filed: 04/21/21 3 of 8 PageID #: 87




                                            Failure to Protect

        Mr. Jarvis claims that the defendants failed to protect him during the “bang” between two rival

gangs that led to the death of multiple inmates. “The Eighth Amendment affords prisoners protection

against injury at the hands of other inmates.” Johnson v. Lucas, 786 F.2d 1254, 1259 (5th Cir. 1986)

(citations omitted). Deliberate indifference “[is] the proper standard to apply in the context of

convicted prisoners who claim[] … the failure to protect.” Grabowski v. Jackson County Public

Defender’s Office, 47 F.3d 1386, 1396 (5th Cir. 1995). A prisoner plaintiff cannot show that a prison

official showed deliberate indifference unless he can show that “the official [knew] of and

disregard[ed] an excessive risk to inmate health or safety;” indeed, the official must have been aware

of facts giving rise to an inference that a substantial risk of serious harm existed – and he must have

drawn that inference. Farmer v. Brennan, 511 U.S. 825, 837 (1994). An inmate pursuing a claim for

failure to protect may prove his claim by showing that the defendants knew of a specific threat to him

but failed to take measures to protect from it. Id. at 843.

        However, even in the absence of specific threat, an inmate may prove a claim of failure to

protect if he can show that he was placed in a prison environment “where terror reigns.” Jones v.

Diamond, 636 F.2d 1364 (5th Cir. 1981), overruled on other grounds by International Woodworkers of

America, AFL-CIO and its Local No. 5-376 v. Champion Intern. Corp., 790 F.2d 1174 (5th Cir. 1986).

This situation arises in a jail or prison where officials permit violent offenders to hold sway over part

or all of the facility – creating “a pervasive risk of harm and a failure to take reasonable steps to

prevent the known risk.” Stokes v. Delcambre, 710 F.2d 1120 (5th Cir. 1983) (sheriff housed college

students arrested on a non-violent misdemeanor charge with a dozen inmates charged with violent

felonies – leading to the students’ severe beating and rape). Indeed, “it does not matter whether the

risk comes from a single source or multiple sources, any more than it matters whether a prisoner faces
                                                        -3-
      Case: 4:20-cv-00193-NBB-JMV Doc #: 25 Filed: 04/21/21 4 of 8 PageID #: 88




excessive risk of attack for reasons personal to him or because all prisoners in his situation face such a

risk.” Farmer, 511 U.S. at 843.

        In the present case, Mr. Jarvis has not alleged that he suffered any physical injury from other

inmates during the “bang,” which prison officials appear to have quelled with great effort and

assistance from outside state agencies. As he has suffered no injury, this allegation must be dismissed

for failure to state a claim upon which relief could be granted.

                                     Denial of Medical Treatment

        In order to prevail on an Eighth Amendment claim for denial of medical care, a plaintiff must

allege facts which demonstrate “deliberate indifference to the serious medical needs of prisoners

[which] constitutes ‘unnecessary and wanton infliction of pain’ proscribed by the Eighth Amendment

. . . whether the indifference is manifested by prison doctors or prison guards in intentionally denying

or delaying access to medical care . . . .” Estelle v. Gamble, 429 U.S. 97, 104-105, 50 L. Ed. 2d 251,

260 (1976); Mayweather v. Foti, 958 F.2d 91, 91 (5th Cir. 1992). The test for establishing deliberate

indifference is one of “subjective recklessness as used in the criminal law.” Farmer v. Brennan, 511

U.S. 825, 837 (1994). Under this standard, a state actor may not be held liable under 42 U.S.C. §

1983 unless plaintiff alleges facts which, if true, would establish that the official “knows of and

disregards an excessive risk to inmate health or safety; the official must both be aware of facts from

which the inference could be drawn that a substantial risk of serious harm exists, and he must also

draw the inference.” Id. at 838. Only in exceptional circumstances may a court infer knowledge of

substantial risk of serious harm by its obviousness. Id. Negligent conduct by prison officials does not

rise to the level of a constitutional violation. Daniels v. Williams, 474 U.S. 327, 106 S.Ct. 662 (1986),

Davidson v. Cannon, 474 U.S. 344, 106 S.Ct. 668 (1986).



                                                       -4-
      Case: 4:20-cv-00193-NBB-JMV Doc #: 25 Filed: 04/21/21 5 of 8 PageID #: 89




         In cases such as this, arising from delayed medical attention rather than a clear denial of

medical attention, a plaintiff must demonstrate that he suffered substantial harm resulting from the

delay in order to state a claim for a civil rights violation. Mendoza v. Lynaugh, 989 F.2d 191, 193 (5th

Cir. 1993); Campbell v. McMillin, 83 F. Supp. 2d 761 (S. D. Miss. 2000). A prisoner’s mere

disagreement with medical treatment provided by prison officials does not state a claim against the

prison for violation of the Eighth Amendment by deliberate indifference to his serious medical needs.

Gibbs v. Grimmette, 254 F.3d 545 (5th Cir.2001), Norton v. Dimazana, 122 F.3d 286, 292 (5th Cir.

1997).

         “Deliberate indifference is not established when medical records indicate that [the

plaintiff] was afforded extensive medical care by prison officials.” Brauner v. Coody, 793 F.3d

493, 500 (5th Cir. 2015). Nor is it established by a physician not accommodating a prisoner’s

requests in a manner he desired or the prisoner’s disagreement with the treatment. Id.; Miller v.

Wayback House, 253 F. App’x 399, 401 (5th Cir. 2007). To meet his burden in establishing

deliberate indifference on the part of medical staff, the plaintiff “must show that [medical staff]

refused to treat him, ignored his complaints, intentionally treated him incorrectly, or engaged in

any similar conduct that would clearly evince a wanton disregard for any serious medical needs.”

Brauner, 793 F.3d at 498.

         In this case, Mr. Jarvis alleges that prison staff waited four days (until he was transferred out

of Unit 32 at the Mississippi State Penitentiary to the Tallahatchie County Correctional Facility) to

provide him with medical care for scrapes on his back and side and a chipped canine tooth. He has

not alleged that the four-day delay in treatment for these injuries caused him additional harm. As

such, his allegations regarding delay in providing medical care will be dismissed with prejudice for

failure to state a claim upon which relief could be granted.
                                                        -5-
      Case: 4:20-cv-00193-NBB-JMV Doc #: 25 Filed: 04/21/21 6 of 8 PageID #: 90




                           Taking of Property Without Due Process of Law

        The plaintiff’s allegations regarding the taking of his personal property must be dismissed for

failure to state a claim upon which relief could be granted. The random and unauthorized deprivation

of a prisoner’s property by a state actor does not violate the prisoner’s due process rights if the state

provides an adequate post-deprivation remedy. See Hudson v. Palmer, 468 U.S. 517, 533 (1984);

Parratt v. Taylor, 451 U.S. 527, 541-44 (1981), overruled in part by Daniels v. Williams, 474 U.S.

327, 330-31 (1986). This rule, the Parratt/Hudson doctrine, provides “that no constitutional claim may

be asserted by a plaintiff who was deprived of his liberty or property by negligent or intentional

conduct of public officials, unless the state procedures under which those officials acted are

unconstitutional or state law fails to afford an adequate post-deprivation remedy for their conduct.”

Martin v. Dallas County, Tex., 822 F.2d 553, 555 (5th Cir. 1987); see also Hudson, 486 U.S. at 533,

Daniels, 474 U.S. at 330-31; White v. Epps, 411 Fed.Appx. 731 (5th Cir. 2011). Thus, the initial

question before the court as to the plaintiff’s claim regarding the taking of his property is whether

Mississippi law affords him an adequate post-deprivation remedy for his loss.

        In most circumstances, suits against the Mississippi government would be controlled by the

Mississippi Tort Claims Act, Miss. Code Ann. § 11-46-9 (“MTCA”), which became effective on April

1, 1993. As to suits filed by prisoners, the MTCA states:

        (1) A governmental entity and its employees acting and within the course scope of
        their employment or duties shall not be liable for any claim:

                ...

        (m) Of any claimant who at the time the claim arises is an inmate of any detention
        center, jail, workhouse, penal farm, penitentiary or other such institution, regardless of
        whether such claimant is or is not an inmate of any detention center, jail, workhouse,
        penal farm, penitentiary or other such institution when the claim is filed.



                                                        -6-
      Case: 4:20-cv-00193-NBB-JMV Doc #: 25 Filed: 04/21/21 7 of 8 PageID #: 91




Miss. Code Ann. § 11-46-9(1)(m). At first blush, this statute would seem to foreclose any remedies

the plaintiff may have under state law. However, the plaintiff’s remedy for the taking of property

arises directly from the Constitution of the State of Mississippi, which cannot be circumvented

through a state statute. Pickering v. Langston Law Firm, P.A., 88 So.3d 1269 (Miss. 2012). The

unlawful taking of an inmate’s property can violate Article 3, Section 17 of the Constitution of the

State of Mississippi. Bishop v. Reagans, 2012 WL 1804623 (S.D. Miss.), citing Johnson v. King, 85

So.3d 307 (Miss.App.,2012). Article 3, Section 17 of the Mississippi Constitution reads:

        Private property shall not be taken or damaged for public use, except on due
        compensation being first made to the owner or owners thereof, in a manner to be
        prescribed by law; and whenever an attempt is made to take private property for a use
        alleged to be public, the question whether the contemplated use by the public shall be
        a judicial question, and, as such, determined without regard to legislative assertion that
        the use is public.

        The circumstances in Johnson are legally indistinguishable from those in the instant case. The

prison officials in that case confiscated Johnson’s drinking mug and disposed of it. Johnson v. King,

85 So.3d 307, 311-312 (Miss. App. 2012). Johnson had purchased the mug from the canteen with his

own money. Id. The mug as purchased was not considered contraband, and Johnson had not

modified the mug in such a way to turn it into contraband. Id. The Mississippi Court of Appeals held

that, under these circumstances, the taking of Johnson’s mug violated the Mississippi Constitution and

that prison officials had to either replace the mug or compensate Johnson for its fair value. Id. Those

facts mirror the facts in the present case. As such, the plaintiff in this case has an adequate remedy

under state law, and his claims for the taking of his property without due process of law must be

dismissed.




                                                       -7-
      Case: 4:20-cv-00193-NBB-JMV Doc #: 25 Filed: 04/21/21 8 of 8 PageID #: 92




                                              Conclusion

        For the reasons set forth above, the plaintiff’s allegations regarding failure to protect him from

attack by other inmates, delay in medical treatment, and for the taking of his property without due

process of law will be dismissed with prejudice for failure to state a claim upon which relief could be

granted. The plaintiff’s allegations regarding general conditions of confinement and excessive force

will, however, proceed.

        SO ORDERED, this, the 21st day of April, 2021.


                                                         /s/ Neal Biggers
                                                         NEAL B. BIGGERS
                                                         SENIOR U. S. DISTRICT JUDGE




                                                       -8-
